Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
4.	Claims 1 and 10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Takano et al. (Pub NO. US 2015/0061720 A1; hereinafter Takano).
Regarding Claim 1, Takano teaches a system for bio-impedance analysis (system in Fig. 6 and Fig. below measures capacitance and capacitance has impedance; See [0004]-[0005], [0025], [0060]-[0067]), the system comprising: 
- a signal generation block (Oscillator 604 in Fig. 6 and Fig. below; See [0060]) for generating an excitation signal (signal generated by 604 is excitation signal; See [0062]); 
- at least two signal processing blocks (two processing blocks 602 and 606 in Fig. 6 and Fig. below; See [0060]-[0069]) for processing said excitation signal (See [0060]-[0069]), said at least two signal processing blocks being coupled between a first probe and said signal generation block (two processing blocks 602 and 606 coupled between generator 604 and probe 610 in Fig. 6); 
- a magnitude sensing block (612 in Fig. 6 and Fig. below generates output signal by sensing current level; See [0060]-[0069]) for detecting a magnitude of an unknown impedance of a sample for use in said bio-impedance analysis (impedance is measured from current/voltage I-V curve sensed from 612 in Fig. 6; See [0060]-[0069]), said magnitude sensing block being coupled to a second probe (612 is coupled to second probe Rrange in Fig. 6 and Fig. below), an output of said magnitude sensing block being a magnitude of said unknown impedance (impedance is measured from current/voltage I-V curve sensed from 612 in Fig. 7; See [0061]); 
- at least one data processing device (605 in Fig. 6 and Fig. below; See [0062]-[0063]) for determining phase information of said unknown impedance based on said magnitude of said unknown impedance (unknown impedance is Rp; See [0069]);
wherein
- said sample (DUT 612 in Fig. 6A is sample) for use in said bio-impedance analysis is to be coupled between said first probe and said second probe (signal is sample and signal is coupled between first probe 610 and second probe Rrange in Fig. 6 and Fig. below; See [0069]); 
- said signal generation block is controlled by at least one processor (signal generation block 604 is coupled to controller 605 to control in Fig. 6 and fig. below; See [0062]).

    PNG
    media_image1.png
    524
    911
    media_image1.png
    Greyscale

Regarding Claim 10, Takano teaches the system according to claim 1, wherein said at least one processor comprises a microcontroller (processor is controlling, so processor is microcontroller; See [0048]).

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takano in view of Perryman et al. (Patent No. US 10,737,098 B2; hereinafter Perryman).
Regarding Claim 3, Takano teaches the system according to claim 1. Takano is silent about wherein said at least two signal processing blocks comprises: 
-a DC cancellation block for maintaining a DC offset in said excitation signal, said DC cancellation block being coupled to and receiving an output of said signal generation block;
- an amplitude control block for controlling an amplitude of said excitation signal, said amplitude control block receiving an output of said DC cancellation block and being coupled between said first probe and said DC cancellation block.
Perryman teaches wherein said at least two signal processing blocks (2048 and 104 in Fig. 2) comprises: 
-a DC cancellation block (246 in Fig. 2 blocks dc) for maintaining a DC offset in said excitation signal (), said DC cancellation block being coupled to and receiving an output of said signal generation block (246 is coupled to signal generation block 108 in Fig. 2);
- an amplitude control block (current limiter 248 in Fig. 2) for controlling an amplitude of said excitation signal (current limiter is controlling amplitude by limiting current), said amplitude control block receiving an output of said DC cancellation block (248 is coupled to 246 in Fig. 2) and being coupled between said first probe and said DC cancellation block (248 is coupled between probes 254 and 248 in Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention was made to modify the system of Takano by using a DC cancellation block for maintaining a DC offset in said excitation signal, said DC cancellation block being coupled to and receiving an output of said signal generation block; an amplitude control block for controlling an amplitude of said excitation signal, said amplitude control block receiving an output of said DC cancellation block and being coupled between said first probe and said DC cancellation block, as taught by Perryman in order to send input signal containing  electrical energy (Takano; Col. 1, Lines 30-35).


Allowable Subject Matter

7.	Claims 2, 4-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	Regarding Claim 2, none of the prior art fairly teaches or suggests the system according to claim 1, wherein said magnitude sensing block comprises: 
- an analog to digital converter (ADC); 
- an operational amplifier circuit coupled between said second probe and said ADC, an inverting input of said operational amplifier being coupled to an output of said operational amplifier by way of a resistor, said ADC producing a digital version of said output of said magnitude sensing block, and said ADC being coupled to an output of said operational amplifier.
Claims 6-9 depend on claim 2. Therefore claims 6-9 also have allowable subject matter.
9.	Regarding Claim 4, none of the prior art fairly teaches the system according to claim 3, wherein said DC cancellation block comprises:
- an operational amplifier with an inverting input coupled to an output of said operational amplifier;
- a capacitor coupled between an input voltage and a common node;
- a first resistor coupled between said common node and ground;
- a second resistor coupled between said common node and Vdd; wherein said first resistor has a same value as said second resistor.
10.	Regarding Claim 5, none of the prior art fairly teaches or suggests the system according to claim 3, wherein said amplitude control block comprises:
- an operational amplifier having a non-inverting input coupled to Vdd/2;
- a resistor coupled between an input to said block and a common node;
- a selector switch coupled between said common node and a plurality of resistors; wherein
- said common node is coupled to an inverting input of said operational amplifier;
- each one of said plurality of resistors is coupled to an output of said operational amplifier;
- said switch couples said common node to one of said plurality of resistors.

11.	Regarding Claim 11, none of the prior art fairly teaches the system according to claim 1, wherein said at least one data processing device determines said phase information of said unknown impedance from said magnitude of said unknown impedance using a method comprising:

    PNG
    media_image2.png
    450
    703
    media_image2.png
    Greyscale


12.	Claims 12-17 are allowed. Examiner’s reasons for allowance are following:

a)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 12 and 13: 
As to claim 12 the present invention is direct to computer readable media having encoded thereon computer readable and computer executable instructions that, when executed, implements a method for calculating phase information for an impedance from a measured magnitude of said impedance, the method comprising: Independent claim 12 identifies the uniquely distinct features of “

  
    PNG
    media_image3.png
    373
    626
    media_image3.png
    Greyscale
”.
As to claims 13-17 the present invention is direct to a method for determining phase information for an impedance from a measured magnitude of said impedance, the method comprising: Independent claim 13 identifies the uniquely distinct features of “
    PNG
    media_image4.png
    165
    730
    media_image4.png
    Greyscale
”.
The closest prior art, Takano et al. (Pub NO. US 2015/0061720 A1), Perryman et al. (Patent No. US 10,737,098 B2) teaches System and Method for Impedance Measurement, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.


Conclusion

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. Othman et al. (Patent NO. US 6,970,738 B1) discloses Complex Impedance Spectrometer Using Parallel Demodulation and Digital Conversion.
b. Freeman et al. (Patent NO. US 10,702,166 B1) discloses Device and Method for Respiratory Variation Monitoring.


14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858